Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the relationship between the power supply control circuit and the MPIC and DDIC must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Examiner notes fig. 3 and EL_CTRL but can’t find this signal or switch in figs 4 and 5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):



Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is unclear how figs. 4 and 5 relate to fig. 3 as the written description appears to be deficient. Examiner notes, fig. 3 discussion in the specification is very brief [0093] states it will be described later but it does not appear to be discussed later. There is no disclosure of EL_CTRL. Fig. 3 appears to be the prior art (see Park et al 20090109147 fig. 3)). Figure 3 is important because it shows the relationship between the PMIC, DDIC, display panel and corresponding power supply voltages and the sub-circuits. See also fig. 5 is connected to both ELVDD_A and ELVSS_A but this is not shown in fig. 3. These interconnections are particularly important with respect to circuits and timing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 8-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (20090109147) hereinafter, Park in view of Kim et al (2019/0384475) hereinafter, Kim.

In regards to claim 1, Park teaches (Original) a power supply control circuit, configured to supply power to a display panel,(fig. 3 (130)) wherein a first power input end of the power supply control circuit is electrically connected to a power output end of a power management integrated circuit (PMIC) (fig. 3 (140)) a second power input end of the power supply control circuit is electrically connected to a power output end of a driving integrated circuit (DDIC) (fig. 3 (150)), and a power output end of the power supply control circuit is electrically connected to a power receiving end of the display panel (fig. 3 input for 130));

    PNG
    media_image1.png
    367
    715
    media_image1.png
    Greyscale

the power supply control circuit [0071-0072] is configured to, in a case that the power output end of the PMIC outputs a first display voltage, receive the first display voltage, and transmit the first display voltage to the display panel, to enable the display panel to display in a screen-on mode (fig. 5 non-low power supple (fig. 3 ELVDD1)) [0048-0055] ;
the power supply control circuit is configured to, in a case that the power output end of the PMIC does not output a first display voltage, receive a second display voltage output by the power output end of the DDIC, and transmit the second display voltage to the display panel, to enable the display panel to display in a screen-off mode.(fig. 3 second power supple)[0058-0075].
Park fails to expressly teach DDC and PMIC. 
However, Kim teaches using a PMIC and DDC. (fig. 10 (PMIC and DDC)). 
It would have been obvious to one of ordinary skill in the art to modify the teachings of Park to further include PMIC and DDC as taught by Kim in order to integrate the power and save space and manufacturing cost. 



In regards to claim 2, Park teaches  (Original) the power supply control circuit according to claim 1, wherein the power output end of the PMIC comprises a first high-level signal output end (fig. 3 ELVDD1 Park) and a first low-level signal output end; (fig. 3 140 ELVSS1 Park)
the power output end of the DDIC comprises a second high-level signal output end (fig. 3 (ELVDD2) Park) and a second low-level signal output end; the power receiving end of the display panel comprises a high-level signal receiving end and a low-level signal receiving end (fig. 3 ELVSS2));
 the first display voltage comprises a first high-level signal and a first low-level signal, and the second display voltage comprises a second high-level signal and a second low-level signal;(fig. 3 (130))
 the power supply control circuit comprises a first control sub-circuit and a second control sub-circuit;[(fig. 4 152/151) and (fig. 3 Sw1 and SW2)) Park
in the case that the power output end of the PMIC outputs the first display voltage, the first control sub-circuit receives the first high-level signal from the first high-level signal output end and transmits the first high-level signal to the high-level signal receiving end, and the second control sub-circuit receives the first low-level signal from the first low-level signal output end and transmits the first low-level signal to the low-level signal receiving end, to enable the display panel to display in the screen-on mode [0059-0074];
in the case that the power output end of the PMIC does not output the first display voltage and the DDIC outputs the second display voltage, the first control sub-circuit receives the second high-level signal from the second high-level signal output end and transmits the second high-level signal to the high-level signal receiving end, and the second control sub-circuit receives the second low-level signal from the second low-level signal output end and transmits the second low-level signal to the low-level signal receiving end, to enable the display panel to display in the screen-off mode [0063-0070].

In regards 7, Park in view of Kim teaches  (Original) the power supply control circuit according to claim 1 wherein the PMIC does not support displaying in the screen-off mode.[0052, 0058,0060] Park
In regards to claim 12, Park  (Currently Amended) A power supply control method, applied to the power supply control circuit according to any one of claim 1 and comprising:in a case that the power output end of the PMIC outputs a first display voltage, the power supply control circuit receiving the first display voltage and transmitting the first display voltage to the display panel, to enable the display panel to display in a screen-on mode [0058-0061] Park; in a case that the power output end of the PMIC does not output a first display voltage, the power supply control circuit receiving a second display voltage output by the power output end of the DDIC and transmitting the second display voltage to the display panel, to enable the display panel to display in a screen-off mode [0062-0068] Park.
12.	In regards 13, Park in view of Kim teaches  (Currently Amended) A display device, comprising a power management integrated circuit (PMIC), a driving integrated circuit (DDIC) and a display panel, wherein the display device further comprises the power supply control circuit according to any one of claims 1.[0058-0061] Park (fig. 3 (130))
In regards 14, Park in view of Kim teaches display device according to claim 13, wherein a control end of the DDIC is connected to the power output end of the PMIC; the DDIC is configured to, in a case that the power output end of the PMIC does not output a first display voltage, output a second display voltage through the power output end of the DDIC.(fig. 3 (140 and 150 and 130). Park.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park and Kim in view of Chae (2007/0126690) hereinafter, Chae.


In regards to claim 3, Park fails to teach (Original) the power supply control circuit according to claim 2, wherein the first control sub-circuit comprises a first transistor and a second transistor 
a first electrode of the first transistor is electrically connected to a high-level signal output end of the PMIC, a second electrode of the first transistor is electrically connected to the high-level signal receiving end of the display panel, and a control electrode of the first transistor is electrically connected to a high-level signal output end of the DDIC; a first electrode of the second transistor is electrically connected to the high-level signal output end of the DDIC, a second electrode of the second transistor is electrically connected to a grounding end, and a control electrode of the second transistor is electrically connected to the high-level signal output end of the PMIC.
However, Chae teaches the acontrol sub-circuit comprises a first transistor (fig. 4 TR1) and a second transistor (fig. 4 TR2) a first electrode of the first transistor is electrically connected to a high-level signal output end.(fig. 4 CNT2))

Therefore, Park and Kim in view of Chae teaches wherein the first control sub-circuit comprises a first transistor and a second transistor a first electrode of the first transistor is electrically connected to a high-level signal output end of the PMIC (fig. 10 PMIC and DDC) Kim, a second electrode of the first transistor is electrically connected to the high-level signal receiving end of the display panel (fig. 3 sw1 and sw2 140 and 150) Park, and a control electrode of the first transistor is electrically connected to a high-level signal output end of the DDIC; a first electrode of the second transistor is electrically connected to the high-level signal output end of the DDIC, a second electrode of the second transistor is electrically connected to a grounding end, and a control electrode of the second transistor is electrically connected to the high-level signal output end of the PMIC (fig. 4 (450 Tr1/Tr2) Chae.


In regards to claim 4, Park and Chae teach the power supply control circuit according to claim 3, wherein the first control sub-circuit further comprises a first resistor, one end of the first resistor is connected to the control electrode of the first transistor, the other end of the first resistor is connected to the second electrode of the first transistor..(fig. 4 R1 and Tr1).

    PNG
    media_image2.png
    709
    724
    media_image2.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/GRANT SITTA/Primary Examiner, Art Unit 2694